Exhibit 10.12

DADE BEHRING
NONEMPLOYEE DIRECTORS’
DEFERRED STOCK COMPENSATION PLAN

(AS AMENDED AND RESTATED OCTOBER 26, 2006)


ARTICLE I


INTRODUCTION


I.1            ESTABLISHMENT.  DADE BEHRING HOLDINGS, INC. (THE “COMPANY”)
HEREBY ESTABLISHES THE DADE BEHRING NONEMPLOYEE DIRECTORS’ DEFERRED STOCK
COMPENSATION PLAN (THE “PLAN”) FOR THOSE DIRECTORS OF THE COMPANY WHO ARE NOT
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.  THE PLAN
ALLOWS NONEMPLOYEE DIRECTORS TO DEFER THE RECEIPT OF CASH COMPENSATION AND TO
RECEIVE SUCH DEFERRED COMPENSATION IN THE FORM OF SHARES.


I.2            PURPOSE.  THE PLAN IS INTENDED TO ADVANCE THE INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS BY PROVIDING A MEANS TO ATTRACT AND RETAIN
QUALIFIED PERSONS TO SERVE AS NONEMPLOYEE DIRECTORS AND TO PROMOTE OWNERSHIP BY
NONEMPLOYEE DIRECTORS OF A GREATER PROPRIETARY INTEREST IN THE COMPANY, THEREBY
ALIGNING SUCH DIRECTORS’ INTERESTS MORE CLOSELY WITH THE INTERESTS OF
STOCKHOLDERS OF THE COMPANY.


I.3            EFFECTIVE DATE.  THE PLAN SHALL BECOME EFFECTIVE AS OF APRIL 1,
2003 (THE “EFFECTIVE DATE”); PROVIDED, HOWEVER, THAT IF THE PLAN IS NOT APPROVED
BY A VOTE OF THE STOCKHOLDERS OF THE COMPANY AT THE NEXT ANNUAL MEETING THE PLAN
AND ANY STOCK UNITS CREDITED HEREUNDER SHALL TERMINATE AND ANY FEES DEFERRED
HEREUNDER SHALL BE PAID TO THE DIRECTORS ENTITLED THERETO.


ARTICLE II


DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix I.


ARTICLE III


SHARES AVAILABLE UNDER THE PLAN

Subject to adjustment as provided in Article X, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under the Plan
shall be one hundred thousand (100,000).  Such Shares may include authorized but
unissued Shares, treasury Shares or Shares that have been reacquired by the
Company.


--------------------------------------------------------------------------------



ARTICLE IV


ADMINISTRATION

The Plan shall be administered by the Board or such other committee as may be
designated by the Board.  The Committee shall have the authority to make all
determinations it deems necessary or advisable for administering the Plan,
subject to the express provisions of the Plan.  Notwithstanding the foregoing,
no Director who is a Participant under the Plan shall participate in any
determination relating solely or primarily to his or her own Shares, Stock Units
or Stock Unit Account.


ARTICLE V


ELIGIBILITY

Each person who is a Nonemployee Director on a Deferral Date shall be eligible
to defer Fees payable on such date in accordance with Article VI of the Plan. 
If any Nonemployee Director subsequently becomes an employee of the Company or
any of its subsidiaries, but does not incur a Termination of Service, such
Director shall continue as a Participant with respect to Fees previously
deferred, but shall cease eligibility with respect to all future Fees, if any,
earned while an employee.

ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

VI.1         General Rule.  Each Nonemployee Director may, in lieu of receipt of
Fees, defer any or all of such Fees in accordance with this Article VI, provided
that such Nonemployee director is eligible under Article V of the Plan to defer
such Fees at the date any such Fees are otherwise payable.  A Director may elect
to defer a percentage (of not less than 50% and in 5% increments up to 100%) of
his or her Fees.

VI.2         Timing of Election.  Each Nonemployee Director who is serving on
the Board on the Effective Date may make a Deferral Election at any time prior
to the Effective Date.  Any person who is not then serving as a Nonemployee
Director may make a Deferral Election before the first date on which he or she
is entitled to receive Fees.  A Nonemployee Director who does not make a
Deferral Election when first eligible to do so may make a Deferral Election at
such time before any subsequent calendar year in accordance with administrative
procedures established with respect to the Plan.

VI.3         Effect and Duration of Election.  A Deferral Election shall apply
to Fees payable after the date such election is made and shall be deemed to be
continuing and applicable to all Fees payable in subsequent calendar years,
unless the participant revokes or modifies such election by filing a new
election form at such time before the first day of any subsequent calendar year
in accordance with administrative procedures established with respect to the
Plan, effective for all Fees payable on and after the first day of such calendar
year.

2


--------------------------------------------------------------------------------


VI.4         Form of Election.  A Deferral Election shall be made in a manner
satisfactory to the Committee.  Generally, a Deferral Election shall be made by
completing and filing the specified election form with the Secretary or his or
her designee within the period described in Section VI.2 or Section VI.3.


VI.5         ESTABLISHMENT OF STOCK UNIT ACCOUNT.  THE COMPANY SHALL ESTABLISH A
STOCK UNIT ACCOUNT FOR EACH PARTICIPANT.  ALL FEES DEFERRED PURSUANT TO THIS
ARTICLE VI SHALL BE CREDITED TO THE PARTICIPANT’S STOCK UNIT ACCOUNT AS OF THE
DEFERRAL DATE AND CONVERTED TO STOCK UNITS.  THE NUMBER OF STOCK UNITS CREDITED
TO A PARTICIPANT’S STOCK UNIT ACCOUNT AS OF A DEFERRAL DATE SHALL EQUAL THE
AMOUNT OF THE DEFERRED FEES DIVIDED BY THE FAIR MARKET VALUE OF A SHARE ON SUCH
DEFERRAL DATE, WITH FRACTIONAL UNITS CALCULATED TO THREE DECIMAL PLACES. 
FRACTIONAL STOCK UNITS SHALL BE CREDITED CUMULATIVELY, BUT ANY FRACTIONAL STOCK
UNIT IN A PARTICIPANT’S STOCK UNIT ACCOUNT AT THE TIME OF A DISTRIBUTION UNDER
ARTICLE VII SHALL BE CONVERTED INTO CASH EQUAL TO THE FAIR MARKET VALUE OF A
CORRESPONDING FRACTIONAL SHARE ON THE DATE OF DISTRIBUTION.


VI.6         CREDITING OF DIVIDEND EQUIVALENTS.  AS OF EACH DIVIDEND PAYMENT
DATE WITH RESPECT TO SHARES, EACH PARTICIPANT SHALL HAVE CREDITED TO HIS OR HER
STOCK UNIT ACCOUNT A DOLLAR AMOUNT EQUAL TO THE AMOUNT OF CASH DIVIDENDS THAT
WOULD HAVE BEEN PAID ON THE NUMBER OF SHARES EQUAL TO THE NUMBER OF STOCK UNITS
CREDITED TO THE PARTICIPANT’S STOCK UNIT ACCOUNT AS OF THE CLOSE OF BUSINESS ON
THE RECORD DATE FOR SUCH DIVIDEND.  SUCH DOLLAR AMOUNT SHALL THEN BE CONVERTED
INTO A NUMBER OF STOCK UNITS EQUAL TO THE NUMBER OF WHOLE AND FRACTIONAL SHARES
THAT COULD HAVE BEEN PURCHASED WITH SUCH DOLLAR AMOUNT AT FAIR MARKET VALUE ON
THE DIVIDEND PAYMENT DATE.


ARTICLE VII


SETTLEMENT OF STOCK UNITS


VII.1        TIMING OF PAYMENT.  A PARTICIPANT SHALL RECEIVE OR BEGIN RECEIVING
A DISTRIBUTION OF HIS OR HER STOCK UNIT ACCOUNT IN THE MANNER DESCRIBED IN
SECTION VII.2 EITHER (I) ON OR AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
FIRST DAY OF THE SECOND CALENDAR MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH
THE PARTICIPANT INCURS A TERMINATION OF SERVICE (BUT NOT LESS THAN SIX MONTHS
AFTER THE PARTICIPANT HAS MADE A DEFERRAL ELECTION), (II) IF THE PARTICIPANT HAS
MADE AN ELECTION TO DEFER PAYMENT IN ACCORDANCE WITH THIS SECTION, ON OR AS SOON
AS ADMINISTRATIVELY FEASIBLE AFTER JANUARY 1 OF THE YEAR IMMEDIATELY FOLLOWING
THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF SERVICE, (III) IF THE
PARTICIPANT HAS MADE AN ELECTION TO DEFER PAYMENT IN ACCORDANCE WITH THIS
SECTION, ON OR AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE DATE SPECIFIED BY
THE PARTICIPANT, OR (IV) IF ELECTED BY THE PARTICIPANT, UPON A CHANGE OF
CONTROL.  A PARTICIPANT MUST DELIVER AN ELECTION TO DEFER THE DISTRIBUTION OR
COMMENCEMENT OF DISTRIBUTION TO THE SECRETARY OR HIS OR HER DESIGNEE AT LEAST 6
MONTHS (OR SUCH LONGER PERIOD DETERMINED BY THE COMMITTEE) BEFORE THE EARLIER OF
THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF SERVICE OR THE
PREVIOUSLY DESIGNATED DISTRIBUTION DATE.


VII.2        PAYMENT OPTIONS.  A DEFERRAL ELECTION FILED UNDER ARTICLE VI SHALL
SPECIFY WHETHER THE PARTICIPANT’S STOCK UNIT ACCOUNT IS TO BE SETTLED BY
DELIVERING TO THE PARTICIPANT THE NUMBER OF SHARES EQUAL TO THE NUMBER OF WHOLE
STOCK UNITS THEN CREDITED TO THE PARTICIPANT’S STOCK UNIT ACCOUNT, IN EITHER (I)
A LUMP SUM, OR (II) SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER

3


--------------------------------------------------------------------------------



A PERIOD NOT TO EXCEED 5 YEARS.  ANY FRACTIONAL STOCK UNIT CREDITED TO A
PARTICIPANT’S STOCK UNIT ACCOUNT AT THE TIME OF A DISTRIBUTION SHALL BE PAID IN
CASH AT THE TIME OF SUCH DISTRIBUTION.  A PARTICIPANT MAY CHANGE THE MANNER IN
WHICH HIS OR HER STOCK UNIT ACCOUNT IS DISTRIBUTED BY DELIVERING A NEW ELECTION
FORM TO THE SECRETARY OR TO HIS OR HER DESIGNEE AT LEAST 6 MONTHS (OR SUCH
LONGER PERIOD DETERMINED BY THE COMMITTEE) BEFORE THE EARLIER OF THE DATE ON
WHICH THE PARTICIPANT INCURS A TERMINATION OF SERVICE OR THE PREVIOUSLY
DESIGNATED DISTRIBUTION DATE.


VII.3        PAYMENT UPON DEATH OF A PARTICIPANT.  IF A PARTICIPANT DIES BEFORE
THE ENTIRE BALANCE OF HIS OR HER STOCK UNIT ACCOUNT HAS BEEN DISTRIBUTED, THE
BALANCE OF THE PARTICIPANT’S STOCK UNIT ACCOUNT SHALL BE PAID IN SHARES AS SOON
AS ADMINISTRATIVELY FEASIBLE AFTER THE PARTICIPANT’S DEATH, TO THE BENEFICIARY
DESIGNATED BY THE PARTICIPANT UNDER ARTICLE IX.


VII.4        CONTINUATION OF DIVIDEND EQUIVALENTS.  IF PAYMENT OF STOCK UNITS IS
DEFERRED PURSUANT TO SECTION VII.2, THE PARTICIPANT’S STOCK UNIT ACCOUNT SHALL
CONTINUE TO BE CREDITED WITH DIVIDEND EQUIVALENTS AS PROVIDED IN SECTION VI.6
UNTIL THE ENTIRE BALANCE OF THE PARTICIPANT’S STOCK UNIT ACCOUNT HAS BEEN
DISTRIBUTED.


ARTICLE VIII


UNFUNDED STATUS


VIII.1      GENERAL.  THE INTEREST OF EACH PARTICIPANT IN ANY FEES DEFERRED
UNDER THE PLAN (AND ANY STOCK UNITS OR STOCK UNIT ACCOUNT RELATING THERETO)
SHALL BE THAT OF A GENERAL CREDITOR OF THE COMPANY.  STOCK UNIT ACCOUNTS, AND
STOCK UNITS CREDITED THERETO, SHALL AT ALL TIMES BE MAINTAINED BY THE COMPANY AS
BOOKKEEPING ENTRIES EVIDENCING UNFUNDED AND UNSECURED GENERAL OBLIGATIONS OF THE
COMPANY.  EXCEPT AS PROVIDED IN SECTION VIII.2, NO MONEY OR OTHER ASSETS SHALL
BE SET ASIDE FOR ANY PARTICIPANT.


VIII.2      TRUST.  TO THE EXTENT DETERMINED BY THE BOARD, THE COMPANY MAY
TRANSFER FUNDS NECESSARY TO FUND ALL OR PART OF THE PAYMENTS UNDER THE PLAN TO A
TRUST; PROVIDED, THE ASSETS HELD IN SUCH TRUST SHALL REMAIN AT ALL TIMES SUBJECT
TO THE CLAIMS OF THE GENERAL CREDITORS OF THE COMPANY.  NO PARTICIPANT OR
BENEFICIARY SHALL HAVE ANY INTEREST IN THE ASSETS HELD IN SUCH TRUST OR IN THE
GENERAL ASSETS OF THE COMPANY OTHER THAN AS A GENERAL, UNSECURED CREDITOR. 
ACCORDINGLY, THE COMPANY SHALL NOT GRANT A SECURITY INTEREST IN THE ASSETS HELD
BY THE TRUST IN FAVOR OF ANY PARTICIPANT, BENEFICIARY OR CREDITOR.


ARTICLE IX


DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death.  The Company may rely upon the beneficiary
designation list filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death.  If a Participant has not designated
a beneficiary, or if the designated beneficiary is not surviving when a payment
is

4


--------------------------------------------------------------------------------


to be made to such person under the Plan, the beneficiary with respect to such
payment shall be the Participant’s surviving spouse, or if there is no surviving
spouse, the Participant’s estate.


ARTICLE X


ADJUSTMENT PROVISIONS

In the event of a reorganization, recapitalization, stock split, stock dividend,
spin-off, combination, corporate exchange, merger, consolidation or other change
in the Common Stock or any distribution to stockholders of Common Stock other
than cash dividends or any transaction determined in good faith by the Board or
Committee to be similar to the foregoing, the Board or Committee shall make
appropriate equitable changes in the number and type of Shares authorized by
this Plan, and the number and type of Shares to be delivered upon settlement of
Stock Unit Accounts under Article VII.


ARTICLE XI


GENERAL PROVISIONS


XI.1         NO STOCKHOLDER RIGHTS CONFERRED.  NOTHING CONTAINED IN THE PLAN
WILL CONFER UPON ANY PARTICIPANT OR BENEFICIARY ANY RIGHTS OF A STOCKHOLDER OF
THE COMPANY, UNLESS AND UNTIL SHARES ARE IN FACT ISSUED OR TRANSFERRED TO SUCH
PARTICIPANT OR BENEFICIARY IN ACCORDANCE WITH ARTICLE VII.


XI.2         CHANGES TO THE PLAN.  THE BOARD MAY AMEND, ALTER, SUSPEND,
DISCONTINUE, EXTEND, OR TERMINATE THE PLAN WITHOUT THE CONSENT OF PARTICIPANTS;
PROVIDED, NO ACTION TAKEN WITHOUT THE CONSENT OF AN AFFECTED PARTICIPANT MAY
MATERIALLY IMPAIR THE RIGHTS OF SUCH PARTICIPANT WITH RESPECT TO ANY STOCK UNITS
CREDITED TO HIS OR HER STOCK UNIT ACCOUNT AT THE TIME OF SUCH CHANGE OR
TERMINATION EXCEPT THAT THE BOARD MAY WITHOUT THE CONSENT OF ANY PARTICIPANT
TERMINATE THE PLAN AND PAY OUT SHARES WITH RESPECT TO STOCK UNITS THEN CREDITED
TO PARTICIPANT’S STOCK UNIT ACCOUNT UPON A CHANGE IN CONTROL.


XI.3         COMPLIANCE WITH LAWS AND OBLIGATIONS.  THE COMPANY WILL NOT BE
OBLIGATED TO ISSUE OR DELIVER SHARES IN CONNECTION WITH THE PLAN IN A
TRANSACTION SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER FEDERAL OR STATE SECURITIES LAW, ANY REQUIREMENT
UNDER ANY LISTING AGREEMENT BETWEEN THE COMPANY AND ANY NATIONAL SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM OR ANY OTHER LAWS, REGULATIONS, OR
CONTRACTUAL OBLIGATIONS OF THE COMPANY, UNTIL THE COMPANY IS SATISFIED THAT SUCH
LAWS, REGULATIONS AND OTHER OBLIGATIONS OF THE COMPANY HAVE BEEN COMPLIED WITH
IN FULL.  CERTIFICATES REPRESENTING SHARES DELIVERED UNDER THE PLAN WILL BE
SUBJECT TO SUCH RESTRICTIONS AS MAY BE APPLICABLE UNDER SUCH LAWS, REGULATIONS
AND OTHER OBLIGATIONS OF THE COMPANY.


XI.4         LIMITATIONS ON TRANSFERABILITY.  STOCK UNITS AND OTHER RIGHTS UNDER
THE PLAN MAY NOT BE PLEDGED, MORTGAGED, HYPOTHECATED OR OTHERWISE ENCUMBERED,
AND SHALL NOT BE SUBJECT TO THE CLAIMS OF CREDITORS OF ANY PARTICIPANT.

5


--------------------------------------------------------------------------------



XI.5         GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN
AND ANY AGREEMENT HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH  THE DELAWARE
GENERAL CORPORATION LAW.


XI.6         PLAN TERMINATION.  UNLESS EARLIER TERMINATION BY ACTION OF THE
BOARD, THE PLAN WILL REMAIN IN EFFECT UNTIL SUCH TIME AS NO SHARES REMAIN
AVAILABLE FOR DELIVERY UNDER THE PLAN AND THE COMPANY HAS NO FURTHER RIGHTS OR
OBLIGATIONS UNDER THE PLAN.

6


--------------------------------------------------------------------------------


APPENDIX I

“Annual Meeting” means the Annual Meeting of stockholders of the Company.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following:

(a)                                  Any “Person” (having the meaning ascribed
to such term in Section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (“1934 Act”) and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”); provided, however, that in determining whether
a Change in Control has occurred, Voting Securities which are held or acquired
by the following:  (i) the Company or any of its subsidiaries, (ii) an employee
benefit plan (or a trust forming a part thereof) maintained by the Company or
any of its subsidiaries (the persons or entities described in (i) and (ii) shall
collectively be referred to as the “Excluded Group”) or (iii) any underwriter
(strictly in its capacity as underwriter) of an Initial Public Offering or
initial purchaser (strictly in its capacity as initial purchaser) in a Rule 144A
offering, shall not constitute a Change in Control.

(b)                                 At any time during a period of two
consecutive years, the individuals who at the beginning of such period
constituted the Board (the “Incumbent Board”) cease for any reason to constitute
more than fifty percent (50%) of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of more than fifty percent (50%) of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (b), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (i) either an actual “Election Contest” (as
described in the former Rule 14a-11 promulgated under the 1934 Act) or other
actual solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board (a “Proxy Contest”), or (ii) by reason of any agreement
intended to avoid or settle any actual or threatened Election Contest or Proxy
Contest.

(c)           Immediately prior to a consummation of a merger, consolidation or
reorganization or similar event involving the Company, whether in a single
transaction or in a series of transactions (“Business Combination”), unless,
following such Business Combination:

7


--------------------------------------------------------------------------------


(i)                                     the Persons with Beneficial Ownership of
the Company, immediately before such Business Combination, have Beneficial
Ownership of more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation (or in the election of a comparable governing body
of any other type of entity) resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (the “Surviving Company”) in
substantially the same proportions as their Beneficial Ownership of the Voting
Securities immediately before such Business Combination;

(ii)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the initial agreement providing for such
Business Combination constitute more than fifty percent (50%) of the members of
the board of directors (or comparable governing body of a noncorporate entity)
of the Surviving Company; and

(iii)                               no Person (other than a member of the
Excluded Group or any Person who immediately prior to such Business Combination
had Beneficial Ownership of fifty percent (50%) or more of the then Voting
Securities) has Beneficial Ownership of fifty percent (50%) or more of the then
combined voting power of the Surviving Company’s then outstanding voting
securities.

(d)                                 Immediately prior to the assignment, sale,
conveyance, transfer, lease or other disposition of all or substantially all of
the assets of the Company to any Person (other than a member of the Excluded
Group) unless, immediately following such disposition, the conditions set forth
in paragraph (c)(i), (ii) and (iii) above will be satisfied with respect to the
entity which acquires such assets.

(e)                                  Approval by the Company’s stockholders of a
liquidation or dissolution of the Company or the occurrence of a liquidation or
dissolution of the Company.

“Committee” means the Board or a committee appointed to administer the Plan
under Article IV.

“Common Stock” means the Company’s class of capital stock designed as Common
Stock, par value one cent ($0.01) per share, or, in the event that the
outstanding shares of Common Stock are after the Effective Date recapitalized,
converted into or exchanged for different stock or securities of the Company,
such other stock or securities.

“Company” means Dade Behring Holdings, Inc. a Delaware corporation, or any
successor thereto.

8


--------------------------------------------------------------------------------


“Deferral Date” means the date Fees would otherwise have been paid to the
Participant.

“Deferral Election” means a written election to defer Fees under the Plan.

“Director” means any individual who is a member of the Board.

“Fair Market Value” of a share of Common Stock means on a given date (a) if the
principal market for the Common Stock is the Nasdaq stock market, a national
securities exchange or other recognized national market or service reporting
sales, the closing price of a share of Common Stock on the date of the
determination on the principal market on which the Common Stock is then listed
or admitted to trading, (b) if the Common Stock is not listed on the Nasdaq
stock market, a national securities exchange or other recognized national market
or service reporting sales, the closing price of a share of Common Stock on the
date of the determination as reported by the system then regarded as the most
reliable source of such quotations, (c) if the Common Stock is listed on a
domestic stock exchange or market or quoted in a domestic market or service, but
there are not reported sales or quotations, as the case may be, on the given
date, the value determined pursuant to (a) or (b) above using the reported sale
prices or quotations on the last previous day on which so reported or (d) if
none of the foregoing clauses apply, the fair market value of a share of Common
Stock as determined in good faith by the Board and stated in writing in a notice
delivered to the holders of the Common Stock involved.

“Fees” means all or part of any retainer or meeting fees payable in cash to a
Nonemployee Director in his or her capacity as a Director.  Fees shall not
include any expenses paid directly or through reimbursement.

“Nonemployee Director” means a Director who is not an employee of the Company or
any of its subsidiaries or affiliates.  For purposes of the Plan, an employee is
an individual whose wages are subject to withholding of federal income tax under
Section 3401 of the Internal Revenue Code of 1986, as amended.

“Participant” means a Nonemployee Director who defers Fees under Article VI of
the Plan.

“Secretary” means the Secretary or any Assistant Secretary of the Company.

“Shares” means shares of the Common Stock.

“Stock Units” means the credits to a Participant’s Stock Unit Account under
Article VI of the Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.

“Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section VI.5.

“Termination of Service” means termination of service as a Director for any
reason.

9


--------------------------------------------------------------------------------